Citation Nr: 0308451	
Decision Date: 05/05/03    Archive Date: 05/15/03

DOCKET NO.  00-10 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to service connection for the claimed 
residuals of a gunshot wound to the right forearm.  

2.  Entitlement to service connection for the claimed 
disability of the right hand, thumb, index and middle 
fingers, as secondary to a gunshot wound injury to the right 
forearm.  

3.  Entitlement to service connection for the claimed 
residuals of shrapnel injuries to the top of the head.  

4.  Entitlement to service connection for claimed residuals 
of a gunshot wound to the leg.  





REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from November 1967 to November 
1969.  He served in the Republic of Vietnam from April 1968 
to April 1969.  

The veteran received a Purple Heart for injuries sustained on 
July 5, 1968; a Bronze Star with a "V" device for heroism 
demonstrated on September 21, 1968; and the Combat 
Infantryman Badge.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the RO.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in June 2000.  

In August 2001, the Board reopened the veteran's claim of 
service connection for residuals of a gunshot wound to the 
leg and remanded that matter, along with the other issues on 
appeal, to the RO for additional development of the record.  



FINDINGS OF FACT

1.  The veteran did not report for VA examinations scheduled 
for June 2002 and February 2003 pertaining to his claims of 
service connection; he did not provide any explanation for 
his failure to report for the second VA examination.  

2.  The veteran is not shown to have current residuals of 
gunshot wounds to the right forearm, right hand or leg or 
residuals of shrapnel injuries to the top of the head.  



CONCLUSIONS OF LAW

1.  The veteran is not shown to have disability of the right 
forearm due to a gunshot wound that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1153, 5107(a), 
7104 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.655 (2002).  

2.  The veteran is not shown to have disability of the right 
hand, thumb, index and middle fingers due to a gunshot wound 
injury that was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1153, 5107(a), 7104 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.655 (2002).  

3.  The veteran is not shown to have disability of the head 
due to a shrapnel injury that was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1153, 5107(a), 7104 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.655 (2002).  

4.  The veteran's reopened claim of service connection for 
the residuals of a gunshot wound to the leg must be denied by 
operation of law.  38 U.S.C.A. §§ 1110, 1153, 5107(a), 7104 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.655 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that he sustained residuals 
of gunshot wounds in service to his right forearm and his 
leg, with resulting secondary disabilities of the right hand, 
thumb, index and middle fingers, and shrapnel injuries to the 
top of the head during service.

A careful review of the veteran's service medical records is 
negative for findings that the veteran received treatment for 
gunshot wounds or shrapnel injuries.  

In August 1973, the RO denied the veteran's original claim of 
service connection for a "shot in the leg" condition 
because there was no evidence showing residuals of a gunshot 
wound to the leg in the service medical records or on the 
June 1973 VA examination report.  The veteran did not timely 
appeal that determination.  

An April 1999 examination report notes that the veteran 
stated that he was shot in the right leg during service.  The 
RO did not find that the veteran had submitted new and 
material evidence sufficient to reopen the claim of service 
connection for residuals of a gunshot wound to the leg.

At a September 1999 private examination, the doctor noted 
that the veteran complained of numbness in the median nerve 
distribution, especially when he pushed on a scar located in 
the mid forearm laterally.  The examiner described the scar 
as a through and through scar where a gunshot went in 
anterior and laterally and came out medially and more 
proximal to the elbow.  

Another private September 1999 examination report noted that 
the veteran complained of right arm and right leg pain.  The 
veteran told the examiner that he was shot several times 
during service in Vietnam.  

The veteran also complained of having numbness in the thumb, 
index finger and middle finger of the right hand.  In 
addition, the veteran complained of small segments of metal 
in his head.  

The examiner noted that on the veteran's right arm, there was 
an old scar noted consistent with an entrance and exit wound.  
The entrance wound was anterior aspect of the forearm 
exterior posterior aspect.  There was another scar noted on 
the right leg beside the calf area.  In the right lower 
quadrant of the abdomen, there was a scar noted.  The 
assessment was that of arm pain and numbness.  

The veteran's mother and brother submitted lay statements 
indicating that the veteran was injured during service and 
that when he returned home he had gunshot wounds in his right 
arm and right leg and had shrapnel in his face and head.  

At his personal hearing before a Hearing Officer at the RO in 
June 2000, the veteran testified that he was treated at aid 
stations for his wounds and was not treated at a hospital.  

The veteran testified that, during cold weather, the fingers 
on his right hand went numb.  The veteran also noted that he 
had not had any x-ray studies which could confirm retained 
foreign bodies.  

In August 2001, the Board reopened the veteran's claim of 
service connection for residuals of a gunshot wound to the 
leg and remanded that matter, along with the other issues on 
appeal, to the RO for additional development of the record.  

The Board noted in this regard that, while the veteran 
submitted evidence, in the form of hearing testimony, lay 
statements and private medical reports, showing that he had 
scars, possibly due to gunshot wounds and shrapnel injuries, 
he still needed a VA examination to determine if he had the 
current claimed disabilities due to gunshot wounds and 
shrapnel injuries in service.  

In addition, the RO was requested to obtain additional 
service medical records and private treatment records to 
substantiate the claims of service connection.  

Per the directives in the Remand, the examiner(s) were to 
ascertain the current nature and likely etiology of the 
claimed conditions.  Based on the examiner's review of the 
case, he/she was to opine as to whether the veteran had 
residual right arm, leg or head disability due to wounds in 
service or due to other disease or injury that was incurred 
in or aggravated by service.  

The examiner was also asked to opine as to whether the 
veteran had current residual disability of the right hand, 
thumb, index finger or middle finger due to a claimed gunshot 
wound injury incurred to the right arm in service.  

The veteran failed to report to that examination, scheduled 
for June 2002.  When the veteran was thereafter notified of 
his failure to report and was given an opportunity to 
reschedule the examination, he responded that his mother 
became ill and he had to travel to Florida to take care of 
her during the time the examination was scheduled.  The 
veteran requested that the examination be rescheduled.  

Another VA examination was thereafter scheduled for February 
2003.  The veteran once again failed to report to the 
examination.  He did not thereafter provide any explanation 
for his failure to report.  

When entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without good cause, fails to report for such examination, 
under 38 C.F.R. § 3.655(b), the VA may proceed with the 
adjudication of the claim.  38 C.F.R. § 3.655(a) (2002).  

This regulation states that when a claimant fails to report 
for an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(b) (2002).  

The regulation also stated that when the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.  Examples 
of "good cause" include, but are not limited to, the illness 
or hospitalization of the claimant, death of an immediate 
family member, etc.  38 C.F.R. § 3.655(b) (2002).  

Thus, as the veteran did not appear for the scheduled 
examinations, the claims of (1) service connection for 
claimed residuals of a gunshot wound to the right forearm, 
(2) claimed disability of the right hand, thumb, index and 
middle fingers, as secondary to a gunshot wound injury to the 
right forearm, and (3) claimed residuals of shrapnel injuries 
to the top of the head must adjudicated based on the evidence 
of the record.  The reopened claim of service connection for 
residuals of a gunshot wound to the leg must be denied.  38 
C.F.R. § 3.655(a) (2002).  

While the RO has a duty to make reasonable effort to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits, it is the veteran's 
responsibility to report for all examinations, to further 
cooperate in the development of the claim. See 38 U.S.C.A. § 
5103A (West 2002), 38 C.F.R. § 3.655 (2002).  

The Board is aware that VA's duty to assist is not a one-way 
street.  If the veteran wishes help, he cannot passively wait 
for it in those circumstances where his own actions are 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 191 (1991);  Hayes v. Brown, 5 Vet. 
App. 60, 68 (1993).  

In this case, the evidence of record does not serve to show 
that the veteran has current residual disability due to any 
gunshot wound to the right forearm, right hand or the left 
leg or any shrapnel wound to the top of the head.  

While the veteran and his family members are competent to 
testify that he has scars from gunshot wounds and shrapnel 
injuries, they are not competent to opine as to whether the 
veteran has current disability manifested by residuals of 
gunshot wounds to the arm and leg with resulting numbness in 
the right hand, as well as residuals of shrapnel injuries to 
the top of the head due to injuries in service.  

There is no competent evidence of record, other than that 
based on the unsupported assertions of the veteran, that his 
current claimed disabilities are related to any disease or 
injury incurred in or aggravated by service.  As the 
appellant is not a medical expert, he is not competent to 
express an authoritative opinion on this issue.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).

As such, a VA examination was certainly necessary to 
determine if any of the claimed disabilities exists, and if 
so, whether they were due to injury in service.  However, the 
veteran failed to report to two scheduled examinations, and 
as such, the claims must be decided on the basis of the 
evidence of record.  

In addition, the Board finds that it has no alternative but 
to deny the veteran's reopened claim of service connection 
for a residuals of a gunshot wound to the leg due to his 
unexplained failure to report for the scheduled VA 
examination.  

In addition, the Board must also deny the veteran's other 
claims of service connection as the current evidence of 
record simply does not provide a basis for granting service 
connection in this case.  

Finally, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA) of 2000, which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  

Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (which have 
since been codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 
and 3.326).  Except as specifically noted, the new 
regulations are effective on November 9, 2000.  

The Board finds that VA's duties pursuant to VCAA have, 
essentially, been fulfilled.  First, VA has a duty to notify 
the veteran of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  

The record shows that the veteran was notified of the RO's 
decision.  The RO's decision, Statement of the Case, 
Supplemental Statement of the Case and letters, informed the 
veteran of the evidence needed to support his claim.  VA has 
met its duty to inform the veteran.  

The Board concludes that the discussions in the RO's 
decision, Statement of the Case and Supplemental Statement of 
the Case informed the veteran of the information and evidence 
needed to substantiate his claim and complied with VA's 
notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The veteran has not referenced any unobtained, 
obtainable, evidence that might aid his claim.  

Hence, the Board finds that VA has fulfilled any duty to 
notify the veteran as to the laws and regulations governing 
his appeal, to provide notice as to the type of evidence 
necessary to reopen the claims, to provide notice of the 
veteran's responsibility to provide evidence, and to provide 
notice of the actions taken by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In this case, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  He was advised of 
the evidence necessary to substantiate his claim.  

In this regard, the Board notes that, by virtue of September 
2001 and January 2002 letters issued during the pendency of 
the appeal, the veteran and his representative have been 
advised of the law and regulations governing his claim, and 
have been given notice of the information, medical evidence, 
and/or lay evidence necessary to substantiate the claim.  

The RO has made reasonable efforts to obtain relevant records 
adequately identified by the veteran; in fact, it appears 
that all evidence identified by the veteran has been obtained 
and associated with the claims folder.  

Furthermore, the veteran was scheduled for VA examinations in 
conjunction with this appeal in June 2002 and February 2003, 
to which he failed to report.  

Hence, the claim is ready to be considered on the merits.  
Further development and further expending of VA's resources 
is not indicated in this case with respect to the claims of 
service connection.  





ORDER

Service connection for the residuals of a gunshot wound to 
the right forearm is denied.  

Service connection for disability of the right hand, thumb, 
index and middle fingers, as secondary to a gunshot wound 
injury to the right forearm is denied.  

Service connection for the residuals of shrapnel injuries to 
the top of the head is denied.  

Service connection for the residuals of a gunshot wound to 
the leg is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

